Citation Nr: 0516680	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.  The veteran filed a notice 
of disagreement in July 2002, the RO issued a statement of 
the case in January 2004, and the veteran filed a timely 
substantive appeal in March 2004.

In March 2005, a videoconference hearing was held before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran claims that he has PTSD resulting from stressful 
experiences in Vietnam during the Vietnam War.  In a May 2002 
letter, a VA psychologist asserted that "preliminary 
results" from PTSD screening indicated that that veteran met 
the criteria for PTSD secondary to Vietnam trauma.

The veteran has asserted (in written statements and at his 
Board hearing) that he was based for 18 months at Clark Air 
Base in the Philippines with the 463rd Tactical Airlift Wing.  
He claims that during this time he regularly was flown for 
aircraft maintenance missions to Vietnam (namely Da Nang and 
Cam Rahn Bay).  Most notably, he claims that he helped clean 
an airplane that had been carrying leaky body bags, that he 
saw American helicopters strafing a nearby mountain nightly, 
and that while in the Philippines, a soldier was shot to 
death in front of a bar.  

The veteran's DD Form 214 indicates that his MOS was Aircraft 
Maintenance Specialist, that he had one year and three months 
of foreign service, and that he had service in Indochina and 
Vietnam.  Service personnel records indicated that he had a 
tour of duty in the Philippines between July 1970 and 
September 1971.  In March 2005, he submitted copies of a log 
book which apparently reflected the dates of trips to Vietnam 
during his active duty.  This book indicates that he was in 
Vietnam on several missions between August 1970 and May 1971.

To the extent reasonably possible, the AMC should attempt to 
verify the veteran's stressor incidents with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Thereafter, if appropriate, a new VA psychiatric examination 
should be scheduled (as detailed below).  

Accordingly, the Board remands this case for the following:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors.  Advise him that, if possible, 
he should provide names of other 
individuals who were also present during 
the reported missions to Vietnam, as well 
as the name or other identifying details 
of the soldier who was shot in the 
Philippines.  Let him know that he can 
submit statements from fellow service 
members or others who witnessed or knew 
of the incidents, or who can confirm the 
veteran's proximity to them.

2.  Contact the USASCRUR or other 
appropriate organization to obtain any 
available operational report-lesson 
learned document, or similar record 
chronicling the activity of 463rd 
Tactical Airlift Wing during the period 
between July 1970 and September 1971.  
Also, logical development to verify any 
additional information the veteran may 
provide as a result of this remand should 
be accomplished.   

3.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a new 
VA psychiatric examination to determine 
the nature of any psychiatric disorder.  
The examiner should review the veteran's 
medical history and the information 
concerning any verified stressors and 
conduct all necessary special studies or 
tests including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a  verified 
stressor or stressors?
 
4.  Thereafter, if the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claim for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




                 
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


